UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07572 Principal Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street, Des Moines, IA 50392-2080 (Address of principal executive offices) (Zip code) Principal Management Corporation, Principal Financial Group, Des Moines, IA 50392-2080 (Name and address of agent for service) Registrants telephone number, including area code: 515-247-6783 Date of fiscal year end: August 31, 2011 Date of reporting period: February 28, 2011 ITEM 1  REPORT TO STOCKHOLDERS PRINCIPAL FUNDS Institutional, J, & R Share Classes Semiannual Report February 28, 2011 PRIVACY NOTICE This Notice is provided on behalf of the following companies of the Principal Financial Group: Principal Life Insurance Company Principal National Life Insurance Company Princor Financial Services Corporation Principal Funds, Inc. / Principal Funds Distributor, Inc. Principal Variable Contracts Funds, Inc. Principal Life Insurance Company Variable Life Separate Account Principal Life Insurance Company Separate Account B Principal Global Investors, LLC Principal Global Investors Trust Principal Real Estate Investors, LLC Principal Commercial Acceptance, LLC Principal Commercial Funding, LLC Principal Green Fund I, LP / PGF GP, LLC Principal Trust Company Spectrum Asset Management, Inc. Employers Dental Services, Inc. / Principal Dental Services, Inc. JF Molloy & Associates, Inc. / Principal Wellness Company PROTECTING YOUR PRIVACY This Notice is required by law. It tells how we handle personal information. This Notice applies to: people who own or apply for our products or services for personal use. employee benefit plan participants and beneficiaries. Please note that in this Notice, you refers to only these people. The Notice does not apply to an employer plan sponsor or group policyholder. WE PROTECT INFORMATION WE COLLECT ABOUT YOU We follow strict standards to safeguard personal information. These standards include limiting access to data and regularly testing our security technology. HOW WE COLLECT INFORMATION We collect data about you as we do business with you. Some of the sources of this data are as follows: Information we obtain when you apply or enroll for products or services. You may provide facts such as your name; address; Social Security number; financial status; and, when applicable, health history. Information we obtain from others. This may include claim reports, medical records, when applicable, credit reports, property values and similar data. Information we obtain through our transactions and experience with you. This includes your claims history, payment and investment records, and account values and balances. Information we obtain through the Internet. This includes data from online forms you complete. It also includes data we collect when you visit our websites. HOW WE SHARE INFORMATION Within the Principal Financial Group We may share personal information about you or about former customers, plan participants or beneficiaries within the Principal Financial Group for several reasons, including: to assist us in providing service; to help design and improve products; or with your consent, at your request or as allowed by law. With Others In the course of doing business we may share data with others. This could include personal information about you or about former customers, plan participants or beneficiaries. Personal information may be shared with others for the following reasons: in response to a subpoena, to prevent fraud, to comply with inquiries from government agencies or other regulators, or for other legal purposes. We also may share personal information: with others that service your accounts, or that perform services on our behalf; with others with whom we may have joint marketing agreements. These include financial services companies (such as other insurance companies, banks or mutual fund companies); and with other companies with your consent, at your request or as allowed by law. MM 2458-9 01/2011 Page 1 of 2 F445PS-11 MEDICAL INFORMATION We do not share medical information among companies of the Principal Financial Group or with others except: when needed to service your policies, accounts, claims or contracts; when laws protecting your privacy permit it; or when you consent. ACCURACY OF INFORMATION We strive for accurate records. Please tell us if you receive any incorrect materials from us. We will make the appropriate changes. COMPANIES WITHIN THE PRINCIPAL FINANCIAL GROUP Several companies within the Principal Financial Group are listed at the top of this Notice. The companies of the Principal Financial Group are leading providers of retirement savings, investment, and insurance products. MORE INFORMATION You may write to us if you have questions about our Privacy Notice. Contact our Privacy Officer at P.O. Box 14582, Des Moines, Iowa 50306-3582. Receipt of this notice does not mean your application has been accepted. We may change our privacy practices at times. We will give you a revised notice when required by law. Our privacy practices comply with all applicable laws. If a states privacy laws are more restrictive than those stated in this Notice, we comply with those laws. Your agent, broker, registered representative, consultant or advisor may have a different privacy policy. 1-800-986-3343 MM 2458-9 01/2011 Page 2 of 2 F456PS-11 CALIFORNIA PRIVACY NOTICE This Notice is provided on behalf of the following companies of the Principal Financial Group: Principal Life Insurance Company Principal National Life Insurance Company Princor Financial Services Corporation Principal Funds, Inc. / Principal Funds Distributor, Inc. Principal Variable Contracts Funds, Inc. Principal Life Insurance Company Variable Life Separate Account Principal Life Insurance Company Separate Account B Principal Global Investors, LLC Principal Global Investors Trust Principal Real Estate Investors, LLC Principal Commercial Acceptance, LLC Principal Commercial Funding, LLC Principal Green Fund I, LP / PGF GP, LLC Principal Trust Company Spectrum Asset Management, Inc. Employers Dental Services, Inc. / Principal Dental Services, Inc. JF Molloy & Associates, Inc. / Principal Wellness Company PROTECTING YOUR PRIVACY This Notice is required by law. It tells how we handle personal information. This Notice applies to individual residents of California who: own or apply for our products or services for personal use. are employee benefit plan participants and beneficiaries. Please note that in this Notice, you refers to only these people. The Notice does not apply to an employer plan sponsor or group policyholder. WE PROTECT INFORMATION WE COLLECT ABOUT YOU We follow strict standards to protect personal information. These standards include limiting access to data and regularly testing our security technology. HOW WE COLLECT INFORMATION We collect data about you as we do business with you. Some of the sources of this data are as follows: Information we obtain when you apply or enroll for products or services. You may provide facts such as your name; address; Social Security number; financial status; and, when applicable, health history. Information we obtain from others. This may include claim reports, medical records, credit reports and similar data. Information we obtain through our transactions and experience with you. This includes your claims history, payment and investment records, and account values. Information we obtain through the Internet. This includes data from online forms you complete. It also includes data we receive when you visit our website. HOW WE SHARE INFORMATION We may share personal information about you or about former customers, plan participants or beneficiaries among companies within the Principal Financial Group or with others for several reasons, including: to assist us in servicing your account; to protect against potential identity theft or unauthorized transactions; to comply with inquiries from government agencies or other regulators, or for other legal purposes; with your consent, at your request or as allowed by law. MEDICAL INFORMATION We do not share medical information among companies of the Principal Financial Group or with others except: when needed to service your policies, accounts, claims or contracts; when laws protecting your privacy permit it; or when you consent. ACCURACY OF INFORMATION We strive for accurate records. Please tell us if you receive any incorrect materials from us. We will make the appropriate changes. COMPANIES WITHIN THE PRINCIPAL FINANCIAL GROUP Several companies within the Principal Financial Group are listed at the top of this Notice. The companies of the Principal Financial Group are leading providers of retirement savings, investment, and insurance products. BB 9338-8 01/2011 Page 1 of 2 F445CA-8 MORE INFORMATION You may write to us if you have questions about our Privacy Notice. Contact our Privacy Officer at P.O. Box 14582, Des Moines, Iowa 50306-3582. Our privacy practices comply with all applicable laws. Your agent, broker, registered representative, consultant or advisor may have a different privacy policy. 1-800-986-3343 Receipt of this notice does not mean your application has been accepted. We may change our privacy practices at times. We will give you a revised notice when required by law. BB 9338-8 01/2011 F456CA-8 Table of Contents Financial Statements 1 Notes to Financial Statements. 10 Schedules of Investments 22 Financial Highlights 60 Shareholder Expense Example. 64 Supplemental Information. 65 Not FDIC or NCUA insured May lose value  Not a deposit  No bank or credit union guarantee Not insured by any Federal government agency STATEMENTS OF ASSETS AND LIABILITIES PRINCIPAL FUNDS, INC. February 28, 2011 (unaudited) Bond Market Diversified Real Amounts in thousands, except per share amounts Index Fund Asset Fund Investment in securitiesat cost $ 808,979 $ 478,053 Foreign currencyat cost $  $ 3 Assets Investment in securitiesat value $ 811,543 $ 545,175 Foreign currencyat value  3 Cash 15 19,721 Receivables: Dividends and interest 5,417 530 Expense reimbursement from Manager  5 Expense reimbursement from Distributor 3  Fund shares sold 4,369 4,310 Investment securities sold 7,344 2,847 Variation margin on futures contracts  6 Prepaid directors' expenses 3 2 Prepaid expenses 37 8 Prepaid transfer agent fees  2 Total Assets 828,731 572,609 Liabilities Accrued management and investment advisory fees 152 355 Accrued administrative service fees 1  Accrued distribution fees 13 13 Accrued service fees 4  Accrued transfer agent fees 4  Payables: Fund shares redeemed 227 95 Investment securities purchased 14,628 4,302 Variation margin on futures contracts  23 Total Liabilities 15,029 4,788 Net Assets Applicable to Outstanding Shares $ 813,702 $ 567,821 Net Assets Consist of: Capital Shares and additional paid-in-capital $ 821,535 $ 497,289 Accumulated undistributed (overdistributed) net investment income (loss) 1,799 597 Accumulated undistributed (overdistributed) net realized gain (loss) (12,196 ) 2,824 Net unrealized appreciation (depreciation) of investments 2,564 67,115 Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currency  (4 ) Total Net Assets $ 813,702 $ 567,821 Capital Stock (par value: $.01 a share): Shares authorized 385,000 450,000 Net Asset Value Per Share: Class A: Net Assets N/A $ 42,996 Shares Issued and Outstanding 3,600 Net Asset Value per share $ 11.94 Maximum Offering Price $ 12.41 Class C: Net Assets N/A $ 10,396 Shares Issued and Outstanding 874 Net Asset Value per share $ 11.89 (a) Class J: Net Assets $ 27,947 N/A Shares Issued and Outstanding 2,702 Net Asset Value per share $ 10.34 (a) Class P: Net Assets N/A $ 2,318 Shares Issued and Outstanding 194 Net Asset Value per share $ 11.97 Institutional: Net Assets $ 763,875 $ 512,111 Shares Issued and Outstanding 73,501 42,772 Net Asset Value per share $ 10.39 $ 11.97 R-1: Net Assets $ 1,508 N/A Shares Issued and Outstanding 146 Net Asset Value per share $ 10.35 R-2: Net Assets $ 3,531 N/A Shares Issued and Outstanding 341 Net Asset Value per share $ 10.35 R-3: Net Assets $ 4,448 N/A Shares Issued and Outstanding 429 Net Asset Value per share $ 10.36 R-4: Net Assets $ 4,075 N/A Shares Issued and Outstanding 393 Net Asset Value per share $ 10.37 R-5: Net Assets $ 8,318 N/A Shares Issued and Outstanding 801 Net Asset Value per share $ 10.38 (a) Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. See accompanying notes. 1 STATEMENTS OF ASSETS AND LIABILITIES PRINCIPAL FUNDS, INC. February 28, 2011 (unaudited) International Preferred Amounts in thousands, except per share amounts Equity Index Fund Securities Fund Investment in securitiesat cost $ 399,990 $ Foreign currencyat cost $ 173 $  Assets Investment in securitiesat value $ 469,032 $ 3,109,081 Foreign currencyat value  Cash Receivables: Dividends and interest Expense reimbursement from Manager  1 Expense reimbursement from Distributor  3 Fund shares sold Investment securities sold  Variation margin on futures contracts 25  Prepaid directors' expenses 2  Prepaid expenses  27 Total Assets Liabilities Accrued management and investment advisory fees 89 Accrued administrative service fees  1 Accrued distribution fees  Accrued service fees 1 1 Accrued transfer agent fees  Accrued directors' expenses  3 Accrued other expenses 54  Payables: Dividends payable  Fund shares redeemed 61 Investment securities purchased Total Liabilities Net Assets Applicable to Outstanding Shares $ 472,785 $ Net Assets Consist of: Capital Shares and additional paid-in-capital $ 404,839 $ 2,851,114 Accumulated undistributed (overdistributed) net investment income (loss) (315 ) (2,858 ) Accumulated undistributed (overdistributed) net realized gain (loss) (966 ) (141,713 ) Net unrealized appreciation (depreciation) of investments Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currency 11  Total Net Assets $ 472,785 $ Capital Stock (par value: $.01 a share): Shares authorized Net Asset Value Per Share: Class A: Net Assets N/A $ 1,100,004 Shares Issued and Outstanding Net Asset Value per share $ 10.09 Maximum Offering Price $ 10.48 Class C: Net Assets N/A $ 650,432 Shares Issued and Outstanding Net Asset Value per share $ 10.09 (a) Class J: Net Assets N/A $ 28,514 Shares Issued and Outstanding Net Asset Value per share $ 9.93 (a) Class P: Net Assets N/A $ 16,116 Shares Issued and Outstanding Net Asset Value per share $ 10.05 Institutional: Net Assets $ 467,191 $ 1,340,251 Shares Issued and Outstanding Net Asset Value per share $ 11.06 $ 10.05 R-1: Net Assets $ 21 $ 1,463 Shares Issued and Outstanding 2 Net Asset Value per share $ 10.94 $ 10.02 R-2: Net Assets $ 65 $ 775 Shares Issued and Outstanding 6 78 Net Asset Value per share $ 10.99 $ 9.98 R-3: Net Assets $ 522 $ 2,100 Shares Issued and Outstanding 48 Net Asset Value per share $ 10.99 $ 10.01 R-4: Net Assets $ 2,812 $ 2,177 Shares Issued and Outstanding Net Asset Value per share $ 11.04 $ 10.00 R-5: Net Assets $ 2,174 $ 1,219 Shares Issued and Outstanding Net Asset Value per share $ 11.05 $ 10.02 (a) Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. See accompanying notes. 2 STATEMENTS OF OPERATIONS PRINCIPAL FUNDS, INC. Six Months Ended February 28, 2011 (unaudited) Bond Market Diversified Amounts in thousands Index Fund Real Asset Fund Net Investment Income (Loss) Income: Dividends $  $ 2,549 Withholding tax  (9 ) Interest Total Income Expenses: Management and investment advisory fees Distribution fees - Class A N/A 27 Distribution fees - Class C N/A 20 Distribution fees - Class J 65 N/A Distribution fees - R-1 3 N/A Distribution fees - R-2 6 N/A Distribution fees - R-3 6 N/A Distribution fees - R-4 1 N/A Administrative service fees - R-1 3 N/A Administrative service fees - R-2 4 N/A Administrative service fees - R-3 2 N/A Registration fees - Class A N/A 13 Registration fees - Class C N/A 10 Registration fees - Class J 12 N/A Registration fees - Class P N/A 8 Registration fees - Institutional 7 12 Service fees - R-1 2 N/A Service fees - R-2 5 N/A Service fees - R-3 6 N/A Service fees - R-4 4 N/A Service fees - R-5 11 N/A Shareholder reports - Class A N/A 1 Shareholder reports - Class J 3 N/A Transfer agent fees - Class A N/A 10 Transfer agent fees - Class C N/A 4 Transfer agent fees - Class J 26 N/A Transfer agent fees - Institutional  1 Custodian fees 7 3 Directors' expenses 3 1 Professional fees 4 6 Other expenses 2 1 Total Gross Expenses Less: Reimbursement from Manager - Class A N/A 8 Less: Reimbursement from Manager - Class C N/A 11 Less: Reimbursement from Manager - Class P N/A 9 Less: Reimbursement from Distributor - Class J 16 N/A Total Net Expenses Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies Net realized gain (loss) from: Investment transactions Foreign currency transactions  (141 ) Futures contracts  Short sales (12 )  Change in unrealized appreciation/depreciation of: Investments (16,670 ) Futures contracts  (1 ) Translation of assets and liabilities in foreign currencies  (4 ) Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies (16,050 ) Net Increase (Decrease) in Net Assets Resulting from Operations $ (6,959 ) $ 70,936 See accompanying notes. 3 STATEMENTS OF OPERATIONS PRINCIPAL FUNDS, INC. Six Months Ended February 28, 2011 (unaudited) International Preferred Amounts in thousands Equity Index Fund Securities Fund Net Investment Income (Loss) Income: Dividends $ 4,258 $ 59,147 Withholding tax (405 ) (4 ) Interest 3 Total Income Expenses: Management and investment advisory fees Distribution fees - Class A N/A Distribution fees - Class C N/A Distribution fees - Class J N/A 63 Distribution fees - R-1  3 Distribution fees - R-2  1 Distribution fees - R-3  2 Distribution fees - R-4 1 1 Administrative service fees - R-1  2 Administrative service fees - R-2  1 Administrative service fees - R-3  1 Administrative service fees - R-4 1  Registration fees - Class A N/A 48 Registration fees - Class C N/A 30 Registration fees - Class J N/A 9 Registration fees - Class P N/A 7 Registration fees - Institutional 6 Service fees - R-1  2 Service fees - R-2  1 Service fees - R-3  2 Service fees - R-4 2 3 Service fees - R-5 3 1 Shareholder reports - Class A N/A 61 Shareholder reports - Class C N/A 34 Shareholder reports - Class J N/A 3 Shareholder reports - Institutional  29 Transfer agent fees - Class A N/A Transfer agent fees - Class C N/A Transfer agent fees - Class J N/A 29 Transfer agent fees - Institutional 1 Custodian fees 9 Directors' expenses 1 26 Professional fees 2 12 Other expenses  41 Total Gross Expenses Less: Reimbursement from Manager - Class P N/A 7 Less: Reimbursement from Distributor - Class J N/A 16 Total Net Expenses Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies Net realized gain (loss) from: Investment transactions Foreign currency transactions 6  Futures contracts  Change in unrealized appreciation/depreciation of: Investments Futures contracts 31  Translation of assets and liabilities in foreign currencies 21  Net Realized and Unrealized Gain (Loss) on Investments, Futures, and Foreign currencies Net Increase (Decrease) in Net Assets Resulting from Operations $ 84,991 $ 176,450 See accompanying notes. 4 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. (unaudited) Amounts in thousands Bond Market Index Fund Period Ended Period Ended February 28, 2011 August 31, 2010 (a) Operations Net investment income (loss) $ 9,091 $ 5,594 Net realized gain (loss) on investments, futures, and foreign currency transactions 620 2,306 Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies (16,670 ) 18,628 Net Increase (Decrease) in Net Assets Resulting from Operations (6,959) 26,528 Dividends and Distributions to Shareholders From net investment income (13,497 )  From net realized gain on investments (1,313 )  Total Dividends and Distributions (14,810)  Capital Share Transactions Net increase (decrease) in capital share transactions 252,806 556,136 Redemption fees - Class J  1 Total increase (decrease) in net assets 231,037 582,665 Net Assets Beginning of period 582,665 End of period (including undistributed net investment income as set forth below) $ 813,702 $ 582,665 Undistributed (overdistributed) net investment income (loss) $ 1,799 $ 6,205 Class J Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended February 28, 2011 Dollars: Sold $ 2,484 $ 285,938 $ 290 $ 460 $ 927 $ 2,059 $ 2,176 Reinvested 439 13,986 24 61 77 46 177 Redeemed (3,463 ) (46,021 ) (883 ) (687 ) (1,618 ) (630 ) (3,036 ) Net Increase (Decrease) $ (540 ) $ 253,903 $ (569 ) $ (166 ) $ (614) $ 1,475 $ (683 ) Shares: Sold 237 27,017 28 43 89 198 208 Reinvested 43 1,352 2 6 7 5 17 Redeemed (332 ) (4,371 ) (84 ) (66 ) (155 ) (60 ) (293 ) Net Increase (Decrease) (52 ) 23,998 (54 ) (17 ) (59 ) 143 (68 ) Period Ended August 31, 2010 (a) Dollars: Sold $ 2,471 $ 538,051 $ 364 $ 575 $ 343 $ 633 $ 6,689 Issued in acquisitions 27,321 235 1,734 3,446 5,515 1,997 4,532 Redeemed (1,518 ) (32,641 ) (38 ) (343 ) (854 ) (46 ) (2,330 ) Net Increase (Decrease) $ 28,274 $ 505,645 $ 2,060 $ 3,678 $ 5,004 $ 2,584 $ 8,891 Shares: Sold 238 52,643 35 55 33 60 647 Issued in acquisitions 2,662 23 169 336 537 194 441 Redeemed (146 ) (3,163 ) (4 ) (33 ) (82 ) (4 ) (219 ) Net Increase (Decrease) 2,754 49,503 200 358 488 250 869 Distributions: Period Ended February 28, 2011 From net investment income $ (388 ) $ (12,765) $ (21) $ (54) $ (68) $ (41) $ (160) From net realized gain on investments (51 ) (1,221 ) (3 ) (7 ) (9 ) (5 ) (17 ) Total Dividends and Distributions $ (439) $ (13,986) $ (24) $ (61) $ (77) $ (46) $ (177) Period Ended August 31, 2010 (a) From net investment income $  $  $  $  $  $  $  From net realized gain on investments        Total Dividends and Distributions $  $  $  $  $  $  $  (a) Period from December 30, 2009, date operations commenced, through August 31, 2010. See accompanying notes. 5 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. (unaudited) Amounts in thousands Diversified Real Asset Fund Period Ended Period Ended February 28, 2011 August 31, 2010 (a) Operations Net investment income (loss) $ 1,752 $ 916 Net realized gain (loss) on investments, futures, and foreign currency transactions 3,919 (47 ) Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies 65,265 1,846 Net Increase (Decrease) in Net Assets Resulting from Operations 70,936 2,715 Dividends and Distributions to Shareholders From net investment income (1,763 ) (280 ) From net realized gain on investments (1,076 )  Total Dividends and Distributions (2,839) (280 ) Capital Share Transactions Net increase (decrease) in capital share transactions 314,969 182,320 Total increase (decrease) in net assets 383,066 184,755 Net Assets Beginning of period 184,755  End of period (including undistributed net investment income as set forth below) $ 567,821 $ 184,755 Undistributed (overdistributed) net investment income (loss) $ 597 $ 608 Class A Class C Class P Institutional Capital Share Transactions: Period Ended February 28, 2011 Dollars: Sold $ 31,237 $ 8,532 $ 2,267 $ 293,164 Reinvested 103 14  2,718 Redeemed (1,299 ) (144 ) (4 ) (21,619 ) Net Increase (Decrease) $ 30,041 $ 8,402 $ 2,263 $ 274,263 Shares: Sold 2,762 751 194 27,291 Reinvested 9 1  241 Redeemed (117 ) (13 )  (1,906 ) Net Increase (Decrease) 2,654 739 194 25,626 Period Ended August 31, 2010 (a) Dollars: Sold $ 9,629 $ 1,350 N/A $ 171,171 Reinvested 8  N/A 272 Redeemed (110 )  N/A  Net Increase (Decrease) $ 9,527 $ 1,350 N/A $ 171,443 Shares: Sold 956 135 N/A 17,118 Reinvested 1  N/A 28 Redeemed (11 )  N/A  Net Increase (Decrease) 946 135 N/A 17,146 Distributions: Period Ended February 28, 2011 From net investment income $ (58) $ (6) $  $ (1,699) From net realized gain on investments (48 ) (9 )  (1,019 ) Total Dividends and Distributions $ (106) $ (15) $  $ (2,718) Period Ended August 31, 2010 (a) From net investment income $ (8) $  N/A $ (272) From net realized gain on investments   N/A  Total Dividends and Distributions $ (8) $  N/A $ (272) (a) Period from March 16, 2010, date operations commenced, through August 31, 2010. See accompanying notes. 6 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. (unaudited) Amounts in thousands International Equity Index Fund Period Ended Period Ended February 28, 2011 August 31, 2010 (a) Operations Net investment income (loss) $ 3,147 $ 3,566 Net realized gain (loss) on investments, futures, and foreign currency transactions 1,105 (1,581 ) Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies 80,739 (11,512 ) Net Increase (Decrease) in Net Assets Resulting from Operations 84,991 (9,527 ) Dividends and Distributions to Shareholders From net investment income (7,027 )  From net realized gain on investments (491 )  Total Dividends and Distributions (7,518)  Capital Share Transactions Net increase (decrease) in capital share transactions 49,359 355,480 Total increase (decrease) in net assets 126,832 345,953 Net Assets Beginning of period 345,953  End of period (including undistributed net investment income as set forth below) $ 472,785 $ 345,953 Undistributed (overdistributed) net investment income (loss) $ (315) $ 3,565 Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended February 28, 2011 Dollars: Sold $ 67,683 $ 9 $ 46 $ 474 $ 1,443 $ 1,035 Reinvested 7,463  1 3 24 27 Redeemed (27,801 )  (39 ) (34 ) (72 ) (903 ) Net Increase (Decrease) $ 47,345 $ 9 $ 8 $ 443 $ 1,395 $ 159 Shares: Sold 6,478 1 5 45 140 98 Reinvested 715    2 3 Redeemed (2,653 )  (4 ) (3 ) (7 ) (86 ) Net Increase (Decrease) 4,540 1 1 42 135 15 Period Ended August 31, 2010 (a) Dollars: Sold $ 372,607 $ 10 $ 58 $ 56 $ 1,163 $ 1,701 Redeemed (19,899 )  (12 ) (1 ) (61 ) (142 ) Net Increase (Decrease) $ 352,708 $ 10 $ 46 $ 55 $ 1,102 $ 1,559 Shares: Sold 39,832 1 6 6 127 198 Redeemed (2,148 )  (1 )  (7 ) (16 ) Net Increase (Decrease) 37,684 1 5 6 120 182 Distributions: Period Ended February 28, 2011 From net investment income $ (6,976) $  $ (1) $ (3) $ (22) $ (25 ) From net realized gain on investments (487)    (2) (2) Total Dividends and Distributions $ (7,463) $  $ (1) $ (3) $ (24) $ (27 ) Period Ended August 31, 2010 (a) From net investment income $  $  $  $  $  $  From net realized gain on investments       Total Dividends and Distributions $  $  $  $  $  $  (a) Period from December 30, 2009, date operations commenced, through August 31, 2010. See accompanying notes. 7 STATEMENT OF CHANGES IN NET ASSETS PRINCIPAL FUNDS, INC. (unaudited) Amounts in thousands Preferred Securities Fund Period Ended Period Ended Year Ended February 28, 2011 August 31, 2010 (a) October 31, 2009 Operations Net investment income (loss) $ 89,243 $ 135,230 $ 137,487 Net realized gain (loss) on investments, futures, and foreign currency transactions 36,491 46,792 (62,021 ) Change in unrealized appreciation/depreciation of investments, futures, and translation of assets and liabilities in foreign currencies 50,716 213,281 611,107 Net Increase (Decrease) in Net Assets Resulting from Operations 176,450 395,303 686,573 Dividends and Distributions to Shareholders From net investment income (92,169) (136,444) (137,851 ) From net realized gain on investments (18,006)   Total Dividends and Distributions (110,175) (136,444) (137,851 ) Capital Share Transactions Net increase (decrease) in capital share transactions 297,684 108,154 625,983 Redemption fees - Class A  2 19 Redemption fees - Class C   5 Redemption fees - Class J  2  Total increase (decrease) in net assets 363,959 367,017 1,174,729 Net Assets Beginning of period 2,779,092 2,412,075 1,237,346 End of period (including undistributed net investment income as set forth below) $ $ $ Undistributed (overdistributed) net investment income (loss) $ (2,858) $ 68 $ 979 Class A Class C Class J Class P Institutional R-1 R-2 R-3 R-4 R-5 Capital Share Transactions: Period Ended February 28, 2011 Dollars: Sold $ 424,163 $ 129,044 $ 4,141 $ 16,871 $ 319,272 $ 228 $ 165 $ 197 $ 267 $ 772 Reinvested 23,988 9,355 991 88 42,179 51 30 71 80 30 Redeemed (244,528 ) (78,709) (4,699 ) (814 ) (344,098) (308 ) (357 ) (177) (351 ) (258 ) Net Increase (Decrease) $ 203,623 $ 59,690 $ 433 $ 16,145 $ 17,353 $ (29) $ (162 ) $ 91 $ (4 ) $ 544 Shares: Sold 42,281 12,865 418 1,676 31,988 23 17 20 27 78 Reinvested 2,398 936 101 9 4,232 5 3 7 8 3 Redeemed (24,419 ) (7,863) (477 ) (81 ) (34,554 ) (31 ) (36 ) (18) (35 ) (26 ) Net Increase (Decrease) 20,260 5,938 42 1,604 1,666 (3 ) (16 ) 9  55 Period Ended August 31, 2010 (a) Dollars: Sold $ 473,054 $ 188,591 $ 7,398 N/A $ 381,542 $ 301 $ 812 $ 492 $ 326 $ 1,565 Reinvested 24,947 10,651 1,282 N/A 64,001 68 59 93 114 40 Redeemed (367,212 ) (106,659 ) (6,276 ) N/A (562,266) (321 ) (1,124 ) (458) (751 ) (2,115 ) Net Increase (Decrease) $ 130,789 $ 92,583 $ 2,404 N/A $ (116,723) $ 48 $ (253 ) $ 127 $ (311 ) $ (510) Shares: Sold 50,074 20,074 799 N/A 40,503 33 87 53 35 167 Reinvested 2,671 1,141 139 N/A 6,893 7 6 10 12 4 Redeemed (39,491 ) (11,461) (684 ) N/A (60,441 ) (35 ) (119 ) (50) (81 ) (229 ) Net Increase (Decrease) 13,254 9,754 254 N/A (13,045 ) 5 (26 ) 13 (34 ) (58 ) Year Ended October 31, 2009 Dollars: Sold $ 545,622 $ 278,167 $ 4,348 N/A $ 282,648 $ 590 $ 557 $ 324 $ 422 $ 1,405 Reinvested 19,513 7,773 1,308 N/A 83,074 62 55 118 144 44 Redeemed (229,958 ) (60,686) (4,159 ) N/A (302,429) (230 ) (428 ) (751) (540 ) (1,010 ) Net Increase (Decrease) $ 335,177 $ 225,254 $ 1,497 N/A $ 63,293 $ 422 $ 184 $ (309) $ 26 $ 439 Shares: Sold 76,300 38,769 560 N/A 40,879 80 75 45 57 172 Reinvested 2,640 1,048 187 N/A 11,766 9 8 17 20 6 Redeemed (32,041 ) (8,415) (615 ) N/A (44,442 ) (34 ) (64 ) (103) (83 ) (127 ) Net Increase (Decrease) 46,899 31,402 132 N/A 8,203 55 19 (41) (6 ) 51 See accompanying notes. 8 STATEMENT OF CHANGES IN NET ASSETS (CONTINUED) PRINCIPAL FUNDS, INC. (unaudited) Class A Class C Class J Class P Institutional R-1 R-2 R-3 R-4 R-5 Distributions: Period Ended February 28, 2011 From net investment income $ (31,377) $ (16,576) $ (826) $ (87) $ (43,085) $ (42) $ (25 ) $ (59) $ (67) $ (25) From net realized gain on investments (6,109 ) (3,680) (166 ) (2 ) (8,005 ) (9 ) (5 ) (12 ) (13 ) (5 ) Total Dividends and Distributions $ (37,486) $ (20,256) $ (992) $ (89) $ (51,090) $ (51) $ (30 ) $ (71) $ (80) $ (30) Period Ended August 31, 2010 (a) From net investment income $ (39,415) $ (24,176) $ (1,283) N/A $ (71,196) $ (68) $ (59 ) $ (93) $ (114 ) $ (40) From net realized gain on investments    N/A       Total Dividends and Distributions $ (39,415) $ (24,176) $ (1,283) N/A $ (71,196) $ (68) $ (59 ) $ (93) $ (114 ) $ (40) Year Ended October 31, 2009 From net investment income $ (32,246) $ (18,392) $ (1,312) N/A $ (85,478) $ (62) $ (55 ) $ (118) $ (144 ) $ (44) From net realized gain on investments    N/A       Total Dividends and Distributions $ (32,246) $ (18,392) $ (1,312) N/A $ (85,478) $ (62) $ (55 ) $ (118) $ (144 ) $ (44) (a) Period from November 1, 2009 through August 31, 2010. Effective in 2010, the funds fiscal year end was changed from October 31 to August 31. See accompanying notes. 9 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . February 28, 2011 (unaudited) 1. Organization Principal Funds, Inc. (the "Fund") is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company and operates as a series fund in the mutual fund industry. At February 28, 2011, the Fund consists of 63 separate funds. The financial statements for Bond Market Index Fund, Diversified Real Asset Fund, International Equity Index Fund and Preferred Securities Fund (known as the "Funds") are presented herein. The Funds offer ten classes of shares: Class A, Class C, Class J, Class P, Institutional, R-1, R-2, R-3, R-4 and R-5. Certain detailed financial information for Class A, Class C and Class P shares is provided separately. Effective December 30, 2009, the initial purchases of $10,000 of Institutional, R-1, R-2, R-3, R-4 and R-5 classes of shares of Bond Market Index Fund and International Equity Index Fund were made by Principal Management Corporation (the Manager). Effective March 16, 2010, the initial purchases of $10,000 of Class A, Class C and Institutional classes of shares of Diversified Real Asset Fund and were made by the Manager. Effective March 16, 2010, the initial purchase of $10,000 of Class J shares of Bond Market Index Fund was made by the Manager. Effective May 14, 2010, Bond Market Index Fund acquired all the assets and assumed all the liabilities of High Quality Intermediate-Term Bond Fund pursuant to a plan of acquisition approved by shareholders on May 10, 2010. The purpose of the acquisition was to combine two funds managed by Principal Management Corporation with similar investment objectives, principal policies, and risks. The acquisition was accomplished by a tax-free exchange of 5,460,000 shares from High Quality Intermediate-Term Bond Fund for 4,362,000 shares valued at $44,780,000 of Bond Market Index Fund at an approximate exchange rate of .80, .80, .80, .79, .80, .79, & .79 for Class J, Institutional, R-1, R-2, R-3, R-4 and R-5 classes of shares, respectively. The investment securities of High Quality Intermediate-Term Bond Fund, with a fair value of approximately $42,972,000 and a cost of $42,438,000 at May 14, 2010 were the primary assets acquired by Bond Market Index Fund. For financial reporting purposes, assets received and shares issued by Bond Market Index Fund were recorded at fair value; however, the cost basis of the investments received from High Quality Intermediate-Term Bond Fund was carried forward to align ongoing reporting of Bond Market Index Funds realized and unrealized gains and losses with amounts distributable to shareholders for tax purposes. The aggregate net assets of High Quality Intermediate-Term Bond Fund and Bond Market Index Fund immediately prior to the acquisition in accordance with U.S. GAAP were approximately $44,780,000 ($30,447,000 of accumulated realized losses and $606,000 of unrealized appreciation) and $357,738,000, respectively. The aggregate net assets of Bond Market Index Fund immediately following the acquisition were $402,518,000. Assuming the acquisition had been completed on December 30, 2009, the date operations commenced for Bond Market Index Fund, Bond Market Index Funds pro forma results of operations for the period ended August 31, 2010, would have been $6,232,000 of net investment income, $21,856,000 of net realized and unrealized gain on investments, and $28,088,000 of net increase in net assets resulting from operations. Because the combined investment portfolios have been managed as a single integrated portfolio since the acquisition was completed, it is not practicable to separate the amounts of revenue and earnings of High Quality Intermediate-Term Bond Fund that have been included in the Bond Market Index Funds statement of operations since May 14, 2010. On June 14, 2010, the Funds board of directors approved a change in the fiscal year end date of Preferred Securities Fund. The fiscal year end date moved from October 31 to August 31, effective with the ten-month period ending August 31, 2010. Effective September 27, 2010, the initial purchase of $10,000 of Class P shares of Diversified Real Asset Fund and Preferred Securities Fund were made by the Manager. All classes of shares for each of the Funds represent interests in the same portfolio of investments, and will vote together as a single class except where otherwise required by law or as determined by the Funds Board of Directors. In addition, the Board of Directors declares separate dividends on each class of shares. 2. Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Funds: 10 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . February 28, 2011 (unaudited) 2. Significant Accounting Policies (Continued) Security Valuation. The Funds value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks, and foreign securities, the investments are valued at their fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset values are ordinarily not reflected in the Funds net asset values. If events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the Funds net asset values are determined to materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. Many factors are reviewed in the course of making a good faith determination of a securitys fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices, and foreign currencies. To the extent the Funds invest in foreign securities listed on foreign exchanges which trade on days on which the Funds do not determine net asset values, for example weekends and other customary national U.S. holidays, the Funds net asset values could be significantly affected on days when shareholders can not purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a local price and a premium price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Funds to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Funds Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Currency Translation. Foreign holdings are translated to U.S. dollars using the exchange rate at the daily close of the New York Stock Exchange. The identified cost of the Funds holdings is translated at approximate rates prevailing when acquired. Income and expense amounts are translated at approximate rates prevailing when received or paid, with daily accruals of such amounts reported at approximate rates prevailing at the date of valuation. Since the carrying amount of the foreign securities is determined based on the exchange rate and market values at the close of the period, it is not practicable to isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates from the fluctuations arising from changes in the market prices of securities during the period. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between trade and settlement dates on security transactions, and the difference between the amount of dividends and foreign withholding taxes recorded on the books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies arise from changes in the exchange rate relating to assets and liabilities, other than investments in securities, purchased and held in non-U.S. denominated currencies. The following fund held securities denominated in currencies that exceeded 5% of net assets of the fund: International Equity Index Fund Euro 29.2% Japanese Yen British Pound Australian Dollar Swiss Franc 11 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . February 28, 2011 (unaudited) 2. Significant Accounting Policies (Continued) Income and Investment Transactions . The Funds record investment transactions on a trade date basis. The identified cost basis has been used in determining the net realized gain or loss from investment transactions and unrealized appreciation or depreciation of investments. The Funds record dividend income on the ex-dividend date, except dividend income from foreign securities whereby the ex-dividend date has passed; such dividends are recorded as soon as the Funds are informed of the ex-dividend date. Interest income is recognized on an accrual basis. Discounts and premiums on securities are accreted/amortized over the lives of the respective securities. The Funds allocate daily all income and realized and unrealized gains or losses to each class of shares based upon the relative proportion of the value of shares outstanding of each class. Expenses. Expenses directly attributed to a particular fund are charged to that fund. Other expenses not directly attributed a particular fund are apportioned among the registered investment companies managed by the Manager . Management fees are allocated daily to each class of shares based upon the relative proportion of the value of shares outstanding of each class. Expenses specifically attributable to a particular class are charged directly to such class and are included separately in the statements of operations. Distributions to Shareholders. Dividends and distributions to shareholders of the Funds are recorded on the ex-dividend date. Dividends and distributions to shareholders from net investment income and net realized gain from investments and foreign currency transactions are determined in accordance with federal tax regulations, which may differ from U.S. generally accepted accounting principles. These differences are primarily due to differing treatments for net operating losses, foreign currency transactions, futures contracts, certain defaulted securities, sales of Passive Foreign Investment Companies, losses deferred due to wash sales, tax straddles, mortgage-backed securities, certain preferred securities, swap agreements, and limitations imposed by Sections 381-384 of the Internal Revenue Code. Permanent book and tax basis differences are reclassified within the capital accounts based on federal tax-basis treatment; temporary differences do not require reclassification. To the extent dividends and distributions exceed current and accumulated earnings and profits for federal income tax purposes, they are reported as return of capital distributions. Federal Income Taxes . No provision for federal income taxes is considered necessary because each of the Funds intends to qualify as a regulated investment company under the Internal Revenue Code and intends to distribute each year substantially all of its net investment income and realized capital gains to shareholders. The Funds evaluate tax positions taken or expected to be taken in the course of preparing the Funds tax returns to determine whether it is more likely than not that each tax position would be sustained upon examination by a taxing authority based on the technical merits of the position. Tax positions not deemed to meet the more likely than not threshold would be recorded as a tax benefit or expense in the current year. During the period ended February 28, 2011, the Funds did not record any such tax benefit or expense in the accompanying financial statements. The statute of limitations remains open to examine Preferred Securities Funds U.S. tax returns filed for the fiscal years from 2007-2010. No examinations are in progress or anticipated at this time. Foreign Taxes. Certain of the Funds are subject to foreign income taxes imposed by certain countries in which they invest. Foreign income taxes are accrued by the Funds as a reduction of income. These amounts are shown as withholding tax on foreign dividends on the statements of operations. Subsequent Events. Management has evaluated events or transactions that may have occurred since February 28, 2011, that would merit recognition or disclosure in the financial statements. 3. Operating Policies Commodity Linked Notes. The Diversified Real Asset Fund invests in structured notes whose market values are primarily derived from changes in the value of various commodity indices and other factors. Valuations on these securities may be volatile as the payment features on certain notes may contain attributes that multiply the effects of changes in the values of the underlying indices. Structured notes may entail a greater degree of market risk than other types of debt securities. Structured notes may also be more volatile, less liquid, and more difficult to accurately price than less complex securities or more traditional debt securities. Fluctuations in value of the structured notes are recorded as unrealized gains and losses in the accompanying financial statements. Interest income is accrued daily. These notes are subject to prepayment, credit, and interest rate risks. At maturity, or when a note is sold, the Fund records a realized gain or loss. 12 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . February 28, 2011 (unaudited) 3. Operating Policies (Continued) Futures Contracts. The Funds are subject to equity price risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing their investment objectives. The Funds may enter into futures contracts to hedge against changes in or to gain exposure to, change in the value of equities, interest rates and foreign currencies. Initial margin deposits are made by cash deposits or segregation of specific securities as may be required by the exchange on which the transaction was conducted. Pursuant to the contracts, a fund agrees to receive from or pay to the broker, an amount of cash equal to the daily fluctuation in the value of the contract. Such receipts or payments are known as variation margin and are recorded by the fund as a variation margin receivable or payable on futures contracts. During the period the futures contracts are open, daily changes in the value of the contracts are recognized as unrealized gains or losses. These unrealized gains or losses are included as a component of net unrealized appreciation (depreciation) of investments on the statements of assets and liabilities. When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the funds cost basis in the contract. There is minimal counterparty credit risk to the Funds because futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Illiquid Securities. Illiquid securities generally cannot be sold or disposed of in the ordinary course of business (within seven calendar days) at approximately the value at which each of the Funds has valued the investments. This may have an adverse effect on each of the Funds ability to dispose of particular illiquid securities at fair market value and may limit each of the Funds ability to obtain accurate market quotations for purposes of valuing the securities. Information regarding illiquid securities is included with footnote designations in the schedules of investments. Indemnification. Under the Funds by-laws, present and past officers, directors and employees are indemnified against certain liabilities arising out of the performance of their duties. In addition, in the normal course of business, the Fund may enter into a variety of contracts that may contain representations and warranties which provide general indemnifications. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund. Inflation-Indexed Bonds. Certain of the Funds may invest in inflation-indexed bonds. Inflation-indexed bonds are fixed-income securities whose principal value is periodically adjusted to the rate of inflation. The interest rate on these bonds is generally fixed at issuance at a rate lower than typical bonds. Over the life of an inflation-indexed bond, however, interest will be paid based on a principal value, which is adjusted for inflation. Any increase or decrease in the principal amount of an inflation-indexed bond will be included as interest income on the statements of operations, even though the Funds would not receive the principal until maturity. Joint Trading Account. Certain of the Funds may, pursuant to an exemptive order issued by the Securities and Exchange Commission, transfer uninvested funds into a joint trading account. The order permits the participating Funds cash balances to be deposited into a single joint account along with the cash of other registered investment companies managed by the Manager. These balances may be invested in one or more short-term instruments or repurchase agreements that are collateralized by U.S. government securities. Line of Credit. The Funds participate with other registered investment companies managed by the Manager in an unsecured joint line of credit with three banks which allow the participants to borrow up to $150 million, collectively. Borrowings are made solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each participant, based on its borrowings, at a rate equal to the higher of the Fed Funds Rate or LIBOR Rate plus 1.25%. Additionally, a commitment fee is charged at an annual rate of .10% on the amount of the line of credit. During the period ended February 28, 2011, Bond Market Index Fund, Diversified Real Asset Fund, International Equity Index Fund, and Preferred Securities Fund borrowed against the line of credit. The interest expense associated with these borrowings is included in other expenses on the statements of operations. Rebates. Subject to best execution, the Funds may direct certain portfolio transactions to brokerage firms that, in turn, have agreed to rebate a portion of the related brokerage commission to the Funds in cash. Commission rebates are included as a component of realized gain from investment transactions in the statements of operations. 13 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . February 28, 2011 (unaudited) 3. Operating Policies (Continued) Repurchase Agreements. The Funds may invest in repurchase agreements that are fully collateralized, typically by U.S. government or U.S. government agency securities. It is the Funds policy that its custodian takes possession of the underlying collateral securities. The fair value of the collateral is at all times at least equal to the total amount of the repurchase obligation. In the event of default on the obligation to repurchase, the Funds have the right to liquidate the collateral and apply the proceeds in satisfaction of the obligation. In the event the seller of a repurchase agreement defaults, the Funds could experience delays in the realization of the collateral. Short Sales. Bond Market Index Fund entered into short sales transactions during the period. A short sale is a transaction in which a Fund sells a security it does not own in anticipation of a decline in the market price of the security. A security sold in a short sale transaction and the interest or dividend payable on the security if any, is reflected as a liability on the statement of assets and liabilities. A Fund is obligated to deliver the security at the market price at the time the short position is closed. Possible losses from short sales may be unlimited. There were no short sales outstanding at the end of the period. To Be Announced Securities. The Funds may trade portfolio securities on a to-be-announced (TBA) or when-issued basis. In a TBA or when-issued transaction, the Funds commit to purchase or sell securities for which all specific information is not known at the time of the trade. Securities purchased on a TBA or when-issued basis are not settled until they are delivered to the Funds, normally 15 to 30 days later. These transactions are subject to market fluctuations and their current value is determined in the same manner as for other portfolio securities. The securities purchased on a TBA or when-issued basis are identified as such in the Funds schedules of investments. U.S. Government Agencies or Government-Sponsored Enterprises. Certain of the Funds may invest in U.S. Government agencies or government-sponsored enterprises. U.S. Government securities are obligations of, and in certain cases, guaranteed by, the U.S. Government or its agencies. The U.S. Government does not guarantee the net asset value of the Funds shares. Some U.S. Government securities such as treasury bills, notes and bonds, and securities guaranteed by the Government National Mortgage Association (GNMA) are supported by the full faith and credit of the U.S. Government. Other securities, such as those of the Federal Home Loan Bank are supported by the right of the issuer to borrow from the U.S. Department of the Treasury. Still other securities, such as those of the Federal National Mortgage Association (FNMA) are supported by the discretionary authority of the U.S. Government to purchase the agencys obligations. Government related guarantors (those not backed by the full faith and credit of the United States Government) include FNMA and the Federal Home Loan Mortgage Corporation (FHLMC). FNMA is a government sponsored corporation, the common stock of which is owned entirely by private stockholders. FNMA purchases conventional residential mortgages from a list of approved seller/servicers which include state and federally chartered savings and loan associations, mutual savings banks, commercial banks, credit unions, and mortgage bankers. Pass-through securities issued by FNMA are guaranteed as to the timely payment of principal and interest by FNMA, but are not backed by the full faith and credit of the U.S. Government. FHLMC issues Participation Certificates which are pass-through securities, each representing an undivided interest in a pool of residential mortgages. FHLMC guarantees the timely payment of interest and ultimate collection of principal, but Participation Certificates are not backed by the full faith and credit of the U.S. Government. During 2008, the Federal Housing Finance Agency (FHFA) placed FNMA and FHLMC into conservatorship. As the conservator, FHFA succeeded to all rights, titles, powers, and privileges of FNMA and FHLMC and of any stockholder of FNMA and FHLMC. The U.S. Department of the Treasury then announced three additional steps taken by it in connection with the conservatorship. First, the U.S. Department of the Treasury entered into a Senior Preferred Stock Purchase Agreement with each of FNMA and FHLMC pursuant to which the U.S. Department of the Treasury will purchase up to an aggregate of $100 billion of each of FNMA and FHLMC to maintain a positive net worth in each enterprise. This agreement contains various covenants that severely limit each enterprises operations. In exchange for entering into these agreements, the U.S. Department of the Treasury received $1 billion of each enterprises senior preferred stock and warrants to purchase 79.9% of each enterprises common stock. Second, the U.S. Department of the Treasury announced the creation of a new secured lending facility which is available to each of FNMA and FHLMC as a liquidity backstop. Third, the U.S. Department of the Treasury announced the creation of a temporary program to purchase mortgage-backed securities issued by each of FNMA and FHLMC. Both the liquidity backstop and the mortgage-backed securities purchase program expired in December 2009. FNMA and FHLMC are continuing to operate as going concerns while in conservatorship and each remain liable for all of its obligations, including its guaranty obligations associated with its mortgage-backed securities. 14 N OTES TO F INANCIAL S TATEMENTS P RINCIPAL F UNDS ,I NC . February 28, 2011 (unaudited) 3. Operating Policies (Continued) Derivatives. The following tables provide information about where in the statements of assets and liabilities and statements of operations information about derivatives can be found (amounts shown in thousands): Asset Derivatives February 28, 2011 Liability Derivatives February 28, 2011 Derivatives not accounted for Fair Fair as hedging instruments Statement of Assets and Liabilities Location Value Statement of Assets and Liabilities Location Value Diversified Real Asset Fund Interest rate contracts Receivables, Net Assets Consist of Net unrealized $ 29* Payables, Net Assets Consist of Net unrealized $ (36)* appreciation (depreciation) of investments appreciation (depreciation) of investments International Equity Index Fund Equity contracts Receivables, Net Assets Consist of Net unrealized $ 174* Payables, Net Assets Consist of Net unrealized $  appreciation (depreciation) of investments appreciation (depreciation) of investments *Includes cumulative unrealized appreciation/depreciation of futures contracts as shown in the schedules of investments. Only the portion of the unrealized appreciation/depreciation not yet cash settled is shown in the statements of assets and liabilities as variation margin. Change in Unrealized Derivatives not accounted for Location of Gain or (Loss) on Derivatives Realized Gain or (Loss) on Derivatives Appreciation/(Depreciation) of as hedging instruments Recognized in Operations Recognized in Operations Derivatives Recognized in Operations Diversified Real Asset Fund Interest rate contracts Net realized gain (loss) from Futures $ 416 $ (1) contracts/Change in unrealized appreciation/depreciation of Futures contracts International Equity Index Fund Equity contracts Net realized gain (loss) from Futures $ 582 $ 31 contracts/Change in unrealized appreciation/depreciation of Futures contracts Long equity futures contracts are used to obtain market exposure for the cash balances that are maintained by International Equity Index Fund and the notional values of the futures contracts will vary in accordance with changing cash balances. Long and short U.S. Treasury futures contracts are used to obtain interest rate exposure in order to manage duration of Diversified Real Asset Fund. The notional values of the futures contracts will vary in accordance with changing duration of Diversified Real Asset Fund. 4. Fair Valuation Fair value is defined as the price that the Funds would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Funds use various valuation approaches, including market, income and/or cost approaches. A hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds own estimates about the estimates market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. 
